t c memo united_states tax_court mediaworks inc petitioner v commissioner of internal revenue respondent docket no filed date michael j schiff and mark d pastor for petitioner jonathan h sloat for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine respondent’s determinations as to its taxable years ended mark d pastor pastor represented petitioner in this proceeding from the time of the petition until date the date on which the court granted pastor’s motion to withdraw from the case michael j schiff entered his appearance in this proceeding on date date and respondent determined that petitioner is liable for deficiencies of dollar_figure and dollar_figure respectively respondent determined that petitioner is liable for sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure respectively following the parties’ concessions we decide first whether petitioner may deduct expenses disputed deductions related to its yacht we hold it may not we decide second whether petitioner is liable for the accuracy-related_penalties determined by respondent we hold it is unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings of fact2 some facts were stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner is a c_corporation that was incorporated in under the laws of california its principal activity is the production of films the court directed each party to file an opening brief and a reply brief the latter limited to making any objection to the opposing party’s proposed findings_of_fact petitioner has not filed a reply brief we conclude that petitioner has conceded respondent’s proposed findings as correct except to the extent that its opening brief contains proposed findings inconsistent therewith peacock v commissioner tcmemo_2002_122 morgan v commissioner tcmemo_2000_231 affd 23_fedappx_813 9th cir specifically creative advertisements its principal_place_of_business was in studio city california when its petition was filed for federal_income_tax purposes it uses the cash_receipts_and_disbursements_method of accounting and a taxable_year that ends on august after william michael roach roach was petitioner’s sole shareholder director and officer roach is a lawyer by schooling and a filmmaker by profession he is an avid and experienced sailor who during the subject years loved to race yachts he was during those years a member of the california yacht club in marina del rey california yacht club throughout petitioner’s existence roach has used petitioner and its resources to advance his personal enjoyment of sailing and his initiation into the sport of sailboat racing on or about date petitioner purchased a 30-foot catalina sailboat catalina for approximately dollar_figure petitioner’s board resolved as to the catalina that it is in the best interest of the corporation petitioner to purchase a catalina to be used for a general business office staff and client meetings and corporate entertainment for a purchase_price of approximately dollar_figure on date petitioner purchased a 5-foot beneteau sailboat beneteau at a cost of dollar_figure petitioner’s board resolved as to the beneteau that it is in the best interest of the corporation to purchase a beneteau to be used for a general business office staff and client meetings and corporate entertainment for a purchase_price of approximately dollar_figure on or about date petitioner purchased the sailboat at issue a 42-foot centurion yacht centurion for dollar_figure petitioner’s board resolved as to the centurion that it is in the best interest of the corporation to purchase a centurion by wauquiez to be used for a general business office staff and client meetings and corporate entertainment for a purchase_price of approximately dollar_figure at the time of the last resolution petitioner was headquartered in two or three suites of offices in burbank california those suites included at least one production studio and at least eight editing rooms before petitioner purchased the centurion roach had done little sailboat racing roach considered the purchase of the centurion to be an opportunity for him to compete in performance racing the centurion is a very high class powerful sailboat that was built in and is considered to be a prestigious and luxurious yacht that is one of the fastest yachts of great international class from an operation point of view the centurion was designed for pure sailing joy and has a helm that petitioner disposed of the catalina before purchasing the centurion and it sold the beneteau days after it purchased the centurion in addition to these three boats roach either personally or through petitioner purchased three other sailboats challenges and entertains the most demanding helmsman from a structural point of view the centurion features among other things a double-berth stateroom two or three cabins two toilet compartments a galley with a stove oven refrigerator and handpainted tiles and a spacious diningroom with a bar a dining table and comfortable seating around the dining table for at least eight individuals the centurion also has on board a built-in compact disk player and speakers a tv vcr and a video camera roach moors the centurion in a slip that petitioner rents at the yacht club and he races the centurion competitively in date roach captained the centurion in the 51st annual overnight race from newport california to ensenada mexico ensenada race each individual in roach’s 6-man crew for the ensenada race was an experienced and avid sailor and none of these individuals was paid for his services on board the centurion during the race generally at any given time during the ensenada race three or four of the individuals on board the centurion actually sailed the centurion while the others had no assigned duties and were free to sleep read fish or do whatever else they wanted in date roach captained the centurion in the 15th biennial 8-day yacht race from marina del ray california to puerto vallarta mexico puerto vallarta race roach listed himself in the puerto vallarta race as the centurion’s owner and each individual in roach’s 6-man crew for this race was an experienced and avid sailor who received no pay for his services on board the centurion during the race before the puerto vallarta race roach and his crew trained for the race by taking the centurion out on test runs roach and his crew slept on board the centurion during both the ensenada and puerto vallarta races and they wined and dined together on board the centurion at least for lunch during the puerto vallarta race at least some of the individuals on board the centurion also fished during the puerto vallarta race roach or one of his crew members a fellow filmmaker videotaped the events happening on board the centurion during both races and roach queried whether he could someday include that segment for a commercial purpose during each of the subject years roach also regularly raced the centurion in the beer can races which the yacht club held weekly on the wednesdays in and around the summer months these races generally lasted approximately hour and were held at sunset in the spirit of camaraderie and good-natured friendly competition winners of the races received trophies as prizes and the races were always followed by a dinner party at the yacht in addition to the ensenada and puerto vallarta races which both lasted more than day roach also planned to race the centurion later in in a multiday race from san francisco to hawaii club that was held for and attended by roach and the races’ other participants roach sailed in the beer can races with a total crew of to men and or women and none of these individuals was compensated for his or her services on board the centurion during these races roach’s crew members for the beer can races varied from week to week and consisted mainly of friends and whoever else happened to show up at the yacht club for the races one of roach’s regular crew members at these races was his personal insurance agent the commonality of all of roach’s crew members generally was that they enjoyed sailing roach considered the beer can races to be the perfect venue for entertaining clients and prospective clients and on some occasions he invited clients or prospective clients of petitioner on board the centurion during the beer can races to allow them to experience the joy of sailing roach sometimes videotaped the happenings on board the centurion during the beer can races during the subject years roach also sailed the centurion sometimes on weekends during each of those years individuals on board the centurion took photographs drank wine and beer ate cheese and discussed personal matters on its federal_income_tax returns for the subject years petitioner claimed the disputed deductions of dollar_figure and dollar_figure respectively as to the centurion these underlying expenses none of which were identified on the returns as related to a boat included depreciation interest on a loan slip expenses and expenses for maintenance and repair respondent disallowed all of the disputed deductions determining that the centurion was an entertainment_facility and that the claimed expenses were nondeductible under sec_162 and sec_274 neither petitioner nor roach maintained a contemporaneous guest log log for the centurion during respondent’s audit of the subject returns roach prepared a log for the centurion and he submitted that log to the internal_revenue_service in support of his claim that petitioner used the centurion entirely for business the log identified individuals who were purportedly on board the centurion during the subject years but who in fact were not the log also did not reference the ensenada or puerto vallarta races during the discovery portion of this proceeding roach was evasive as to whether any individuals fished or slept on board the centurion during the subject years harold jung jung is a certified_public_accountant who for approximately decades has been the accountant for roach’s many business companies and the preparer of roach’s individual income_tax returns jung prepared petitioner’s financial statements and federal_income_tax returns for the subject years roach told jung that roach kept a log as to the centurion and that petitioner used the centurion percent for business jung prepared the subject returns relying upon that information roach did not tell jung that during the subject years the centurion sailed in the ensenada puerto vallarta and beer can races that individuals slept on the centurion and that individuals fished on board the centurion jung believed otherwise as to each of these matters jung also was not told about the individuals who were on board the centurion during the relevant years roach told jung that the centurion was used by petitioner as a conference meeting room for its staff and as a place to write and roach led jung to believe that roach simply met individuals on board the centurion while it was moored at the yacht club roach also led jung to believe that meals were not eaten on board the centurion roach signed under penalties of perjury and property_tax statements for the centurion and he submitted those statements to the office of assessor for the county of los angeles roach reported on the property_tax statement that the centurion’s use was recreation roach reported on the property_tax statement that the centurion’s use was pleasure opinion court’s perception of petitioner’s witness roach petitioner’s primary witness at trial was roach on the basis of our view of roach when he testified as well as on the basis of our consideration of his testimony in the light of the record as a whole we did not find roach to be credible under the circumstances we are not required to and we do not rely on roach’s testimony to support petitioner’s positions herein 449_f2d_311 9th cir affg per curiam tcmemo_1969_48 266_f2d_698 9th cir affg in part and remanding tcmemo_1957_129 87_tc_74 disputed deductions sec_162 allows the deduction of all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business under that section a cash_basis taxpayer such as petitioner may deduct an expenditure if it is an expense an ordinary_expense a necessary expense paid during the taxable_year and made to carry on a trade_or_business 403_us_345 116_tc_374 respondent determined that sec_162 and sec_274 do not entitle petitioner to deduct its expenses related to the centurion in order to prevail petitioner must prove that determination wrong rule a welch v helvering sec_7491 was added to the code by the internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 effective for court proceedings arising from examinations commencing after date continued 290_us_111 petitioner also bears the burden of proving its entitlement to any deduction claimed 503_us_79 292_us_435 petitioner argues that the evidence establishes that it used the centurion entirely for business and that it did not use the centurion at all for the purpose of entertainment amusement or recreation petitioner asserts that the centurion was a business facility with offices on board and that it also used the centurion to film sailboat races and experiment with a digital camera for the production of documentaries we disagree with petitioner’s assertions as to its use of the centurion on the basis of the record before us we are convinced that petitioner’s use of the centurion had little if any relationship to its business but was primarily if not solely for the personal enjoyment entertainment amusement and or recreation of roach an avid sailor and racer of yachts we conclude that the continued sec_7491 provides that the burden_of_proof shifts to the commissioner in specified circumstances petitioner makes no argument that sec_7491 applies to this case and we conclude that it does not see eg sec_7491 sec_7491 applies with respect to an issue only if the taxpayer meets certain requirements while roach testified that the centurion was purchased to film documentaries on yacht racing roach’s longtime accountant jung made no mention of such a purpose during his testimony nor did the minutes of petitioner’s board meetings make any continued expenses related to the centurion were not ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business of petitioner’s within the meaning of sec_162 and accordingly that none of petitioner’s expenses related to the centurion are deductible by it under sec_162 82_tc_335 am props inc v commissioner 28_tc_1100 affd per curiam 262_f2d_150 9th cir see also carter v commissioner tcmemo_1978_202 affd 645_f2d_784 9th cir even if petitioner did meet the requirements of sec_162 as to those expenses it would still not prevail under sec_274 deductions which otherwise would be continued mention of the filming of documentaries the minutes stated that the centurion was to be used for a general business office staff and client meetings and corporate entertainment emphasis added petitioner’s petition to this court also makes no mention of the filming of documentaries it alleges as to this issue that expenses_incurred by petitioner during income_tax years ended date and date in connection with maintaining an office at its principal_place_of_business on the centurion are fully deductible under code sec_162 for each of said income_tax years petitioner made this allegation pursuant to rule b and which requires that every petition to this court contain clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency and clear and concise lettered statements of the facts on which the petitioner bases the assignments of error sec_274 provides in pertinent part continued allowable for expenses paid with respect to a facility are not allowed when the facility is used in connection with an activity which is of a type generally considered to constitute entertainment amusement or recreation 240_f3d_842 9th cir affg tcmemo_1998_447 gordon v commissioner tcmemo_1992_449 stan frisbie inc v commissioner tcmemo_1990_419 in this context the term facility ‘includes any item of real or personal_property which is owned rented or used by a taxpayer in conjunction or connection with an entertainment activity’ 89_tc_978 quoting h conf rept pincite 1978_3_cb_521 see also sec_1_274-2 income_tax regs the centurion is a yacht which in turn is a facility within the continued sec_274 entertainment amusement or recreation -- in general --no deduction otherwise allowable under this chapter shall be allowed for any item-- a activity --with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation unless the taxpayer establishes that the item was directly related to the active_conduct of the taxpayer’s trade_or_business or b facility --with respect to a facility used in connection with an activity referred to in subparagraph a applicable meaning of that term catalano v commissioner supra pincite stan frisbie inc v commissioner supra sec_1_274-2 income_tax regs see also h conf rept supra pincite c b vol pincite for purposes of sec_274 the term facilities includes yachts hunting lodges fishing camps swimming pools tennis courts and bowling alleys and may include airplanes automobiles hotel suites apartments and houses such as beach cottages and ski lodges located in recreational areas the slightest use of a facility in connection with an activity which is of a type generally considered to constitute entertainment amusement or recreation operates under the text of sec_274 to disallow any deduction as to that facility see ireland v commissioner supra pincite 88_tc_1562 affd without published opinion 851_f2d_362 11th cir catalano v commissioner tcmemo_1998_447 affd 240_f3d_842 9th cir see also h conf rept supra pincite c b vol pincite whether an activity is of such a type is although roach testified that in some associations stopped calling a sailboat a yacht and that the centurion is therefore not actually a yacht we apply the meaning of that term as it is commonly understood to include any of various recreational watercraft such as a sailboat used for racing merriam-webster’s collegiate dictionary 10th ed measured objectively as the treasury department’s regulations under sec_274 state as to the matter of entertainment an objective test shall be used to determine whether an activity is of a type generally considered to constitute entertainment thus if an activity is generally considered to be entertainment it will constitute entertainment for purposes of this section and sec_274 regardless of whether the expenditure can also be described otherwise and even though the expenditure relates to the taxpayer alone this objective test precludes arguments such as that entertainment means only entertainment of others or that an expenditure for entertainment should be characterized as an expenditure for advertising or public relations sec_1_274-2 income_tax regs we see no reason why this same sort of objective test should not also apply to the other two matters of amusement and recreation here the centurion was used by roach in the name of petitioner in connection with an activity sailing which is of a type that we would consider to constitute entertainment amusement and or recreation in addition to the fact that petitioner’s board acknowledged in its minutes that sailing was a form of corporate entertainment and that roach admitted in the property_tax statements that sailing the centurion was a form of recreation and pleasure the builders of the centurion designed it specifically with an eye towards high class entertainment amusement and recreation roach also actually used the centurion for entertainment amusement and or recreation roach raced the centurion slept upon it wined and dined upon it and hosted upon it personal invitees who sometimes relaxed fished took pictures or conversed on matters of a personal nature roach also participated regularly in the beer can races events which were held in the spirit of camaraderie and which roach stated were the perfect venue for entertaining clients and prospective clients the fact that the centurion was used in connection with an activity of a type generally considered to constitute entertainment amusement and or recreation is seen further from the testimony of roach himself he testified q mr roach how long have you been sailing a since approximately -- i think probably in was the first time i was ever on a sailboat q so you enjoy sailing a without a doubt q what do you like about sailing a i think really the bottom line reason i like sailing is simply because if i am on the water in the act of sailing -- not doing anything else but sailing -- for me whatever was bothering me back on shore drops away i’ve ridden motorcycles for years it’s the same experience there are some things that i hope for each of us that gives us some release and sense of simply being in the moment and leaving the baggage whatever it may be of our daily lives behind for this particular moment we sustain respondent’s disallowance of the disputed deductions accuracy-related_penalties respondent also determined that petitioner is liable for accuracy-related_penalties under sec_6662 in relevant part sec_6662 and b imposes an accuracy-related_penalty if any portion of an underpayment is attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws any failure to exercise ordinary and reasonable care in the preparation of a tax_return and any failure to keep adequate books_and_records sec_1_6662-3 income_tax regs negligence has also been defined as a lack of due care or a failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg 92_tc_1 the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_1_6662-3 income_tax regs respondent bears the burden of production under sec_7491 and must come forward with sufficient evidence indicating that it is appropriate to impose an accuracy-related_penalty 116_tc_438 once respondent has met this burden the taxpayer must come forward with persuasive evidence that the accuracy-related_penalty does not apply id the taxpayer may establish for example that part or all of the accuracy-related_penalty is inapplicable because it is attributable to an understatement for which the taxpayer acted with reasonable_cause and in good_faith sec_6664 whether a taxpayer acted as such is a factual determination sec_1_6664-4 income_tax regs for which the taxpayer’s effort to assess the proper tax_liability is a very important consideration here we conclude that respondent has met his burden of production petitioner’s deductions of the expenses related to the centurion were an unreasonable application of the internal revenue laws eg the disputed deductions were contrary to the plain text of sec_274 and to guidance as that text’s interpretation that was published well before the first year in issue see catalano v commissioner f 3d pincite petitioner also failed to keep adequate books_and_records in support of those deductions eg petitioner failed to maintain adequate_records documenting the individuals who were on board the centurion during the subject years petitioner through roach also showed a lack of due care in the preparation of the subject returns eg roach did not give jung all of the information required to report the disputed deductions correctly and gave to jung misinformation as to those deductions petitioner argues that it may escape the accuracy-related_penalties in that it claims it relied reasonably upon jung to prepare its federal_income_tax returns correctly we disagree with petitioner’s assertion that it relied reasonably upon jung to prepare its tax returns correctly while it is true that the reliance on the advice of a professional as to the tax treatment of an item may sometimes be enough to escape the imposition of a sec_6662 accuracy-related_penalty see 469_us_241 sec_1_6664-4 income_tax regs the mere fact that a taxpayer such as petitioner claims to have relied upon a professional is not enough to fall within this defense a taxpayer such as petitioner seeking to avail itself of this defense must prove by a preponderance of evidence the professional was a competent tax adviser who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir see also catalano v commissioner f 3d pincite the reasonable reliance defense requires that the taxpayer establish the professional qualifications of a purported expert and the nature of the advice that was purportedly given on the basis of the credible_evidence in the record we are unable to conclude that any of these three requirements has been met first the mere fact that jung is a certified_public_accountant does not necessarily make him a competent tax adviser while petitioner at trial focused his examination of jung’s qualifications on establishing that he is in fact a certified_public_accountant petitioner made a feeble attempt to ferret out the professional qualifications of jung as to tax matters we do know from jung’s testimony however that he admittedly has an incomplete understanding of sec_274 and its application to this case second the record establishes that petitioner did not give jung all of the available information that he needed to report the disputed deductions correctly and that roach actually gave jung misinformation on the centurion that affected his reporting of those deductions as to the latter jung testified his understanding of sec_274 was that it applied only to boats that were out for long periods of time or that had people sleeping on board and that it did not apply to stationary boats which were simply used as a conference room or meeting place such as he believed was the case as to petitioner’s use of the centurion third the record establishes that roach as an officer of petitioner did not in good_faith rely upon his stated belief that jung would prepare the subject returns correctly roach a lawyer obviously knew that jung would have needed but did not have all relevant available information on the centurion in order to prepare complete and accurate tax returns for petitioner and that jung would be unable to prepare complete and accurate returns given the information with which he was furnished nor do we believe that roach as an officer of petitioner reasonably relied on his stated belief that a prior audit of the disputed deductions did not result in a disallowance of them first from a factual point of view we are unable to find on the basis of the credible_evidence in the record that respondent in a prior year actually passed upon the application of sec_162 and sec_274 to expenses similar to those underlying the disputed deductions according to jung roach’s individual_income_tax_return was the only prior return that was audited and respondent determined during this audit that percent of the sailboat use at issue there was personal in nature we know nothing about the facts underlying that determination or the facts underlying the earlier boat presumably the catalina we do know however that the facts underlying the earlier boat’s usage are different from the facts at hand in that roach only began to race sailboats earnestly in we also know that petitioner has not explained why in examining roach’s personal income_tax return respondent would have passed on an application of sec_274 in a case such as this involving a corporation and its sole shareholder that section serves to disallow the deduction taken for the facility by the corporation as the owner moreover from a legal standpoint even if respondent had passed upon the application of sec_162 and sec_274 to expenses similar to those at hand the fact that respondent has previously examined a deducted expense in one year and not disallowed it does not mean that the expense is a proper deduction in another year fleischli v commissioner t c while the failure to disallow a prior deduction may in certain cases give a taxpayer reasonable_cause for later claiming a similar deduction such is not the case where as here the record fails to establish that the facts underlying the earlier deduction are similar to the facts underlying the later deduction we sustain respondent’s determination as to the accuracy- related penalties all of the parties’ arguments have been considered and those arguments not discussed herein have been found to be without merit to reflect concessions decision will be entered under rule
